DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant’s amendments to claim 1 successfully overcome the 35 U.S.C. 112 rejections of claims 1-5. 
The applicant respectfully argues that Genise fails to teach that
“the main oil passage extending in an axial direction of the camshaft and being positioned away from the hydraulic lash adjuster bore in a direction perpendicular to the axial direction of the camshaft”; and 
“a connection oil passage which connects the hydraulic lash adjuster bore and the main oil passage”
The examiner respectfully argues that Genise teaches
the main oil passage (804) extending in an axial direction of the camshaft (via. portions of 802, 803 as shown in fig. 6-7; note portions of 802 and 803 axially aligned with camshaft as shown in fig. 7; also note oil passage, connected to bottom of 110, shown in fig. 141, but not numbered) and being positioned away from the hydraulic lash adjuster bore in a direction perpendicular to the axial direction of the camshaft (as suggested in fig. 7; note 804-802/803 extend in an axial direction of the camshaft, and also straddle the camshaft, which positions 804-802/803 in a direction perpendicular to the axial direction of the camshaft, also note that 802/803 as positioned in reference to the camshaft do not 
In [0304] Genise discloses that “Pressure regulated hydraulic fluid from the upper galleries 802, 803 is directed to the DFHLA upper port 506, where it is transmitted through channel 509”. Here, it is seen that Genise discloses “a connection oil passage which connects the hydraulic lash adjuster bore and the main oil passage” as shown in at least fig. 6-7, and 141.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Genise et. al. (U.S. 20190234248).
Regarding claim 1, Genise teaches a cylinder head (fig. 141; cross section shown) configured to be provided in an internal combustion engine that includes at least one valve drive mechanism (as shown in fig. 141; note, two valve drive mechanism shown) including a hydraulic lash adjuster (110) and a rocker arm (300), each of the at least one valve drive mechanism being configured to transmit rotation of a camshaft (fig. 140; exhaust cam 40, [0825]; intake camshaft 
a hydraulic lash adjuster attachment portion provided with a hydraulic lash adjuster bore in which the hydraulic lash adjuster (110) is inserted (as shown in fig. 141);
a main oil passage (fig. 6; hydraulic fluid supply 804; [0276]) through which oil flows, 
the main oil passage extending in an axial direction of the camshaft (via. portions of 802, 803 as shown in fig. 6-7; note portions of 802 and 803 axially aligned with camshaft as shown in fig. 7; also note oil passage, connected to bottom of 110, shown in fig. 141, but not numbered) and being positioned away from the hydraulic lash adjuster bore (bore of 110 as shown in fig. 141) in a direction perpendicular to the axial direction of the camshaft (as shown in fig. 141; note: axial direction of camshaft is into the page, as indicated in fig. 140 and 142);
the main oil passage extending in the axial direction of the camshaft (via. portions of 802, 803 as shown in fig. 6-7; note portions of 802 and 803 axially aligned with camshaft as shown in fig. 7; also note oil passage, connected to bottom of 110, shown in fig. 141, but not numbered);
a connection oil passage which connects the hydraulic lash adjuster bore and the main oil passage, and through which the oil is supplied to the hydraulic lash adjuster (as shown in at least fig. 6-7, and 141 as explained above; [0304]); and
a side wall (left side of fig. 141, left 110 to left outermost wall) that defines a radially outer portion of the hydraulic lash adjuster bore in the hydraulic lash adjuster attachment portion, 
the side wall including 
a first side wall portion (left side of fig. 141, top left 110 to left outermost wall) and 
a second side wall portion (left side of fig. 141, bottom left 110 to left outermost wall) 
a second side wall portion (left side of fig. 141, bottom left 110 to left outermost wall) that is positioned closer to an opening (bottom opening as shown in fig. 141) of the hydraulic lash adjuster bore than the first side wall portion is (note: first side wall portion (left side of fig. 141, top left 110 to left outermost wall) is located above the second side wall portion, and thus further away from the bottom opening as shown in fig. 141) and; 
a thickness of the second side wall portion being greater than a thickness of the first side wall portion (as shown in fig.141).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Genise et. al. (U.S. 20190234248) in view of Miyashita (U.S. 20190277204)
Regarding claim 4, Genise teaches the cylinder head according to claim 1, and further teaches an ignition plug (fig. 139; 20; [0858]; spark plug tubes centered above each cylinder) is disposed between the intake valve and the exhaust valve (as further indicated via rocker arm 51, 61 position; note: rocker arms are situated above the valves; [0825;0845]).
However, Genise is silent regarding a direct injection injector being disposed between the intake valve and the exhaust valve such that an injection hole of the direct injection injector is positioned in a central portion of a combustion chamber.
Miyashita teaches an analogous engine (fig. 1) having a cylinder head (fig. 2; 50; [0038]), which also has an ignition plug (fig. 1; spark plugs 26a; [0032]) and a direct injection injector (fuel injection valves 24) disposed between the intake valve (28; [0033]) and the exhaust valve (32; [0033]) such that an injection hole of the direct injection injector is positioned in a central portion of a combustion chamber (as shown in fig. 1).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Genise, such that/to incorporate a direct injection injector disposed between an intake valve and an exhaust valve  such that an injection hole of the direct injection injector is positioned in a central portion of a combustion chamber, as clearly suggested and taught by Miyashita, in order to facilitate the mixing of fuel and air, and to improve cold starting of the engine ([0019]).

Claim 6 is rejectedGenise et. al. (U.S. 20190234248).
In re claim 6, Genise teaches the cylinder head according to claim 1, but fails to teach wherein in the side wall includes a step portion in which the thickness between the first side wall portion and the second side wall portion changes.
However, it would have been an obvious matter of design choice to make the different portions of the side wall of whatever form or shape was desired or expedient (including the side wall having a step portion in which the thickness between the first side wall portion and the second side wall portion changes). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Allowable Subject Matter
Claims 2-3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747